Case 1:16-cr-20717-CMA Document 72 Entered on FLSD Docket 05/28/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 16-20717-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  STUART ALAN STARR,

        Defendant.
  _______________________________/

                                              ORDER

         THIS CAUSE came before the Court on Defendant’s third Motion to Continue [ECF No.

  71], filed May 24, 2019. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is DENIED. The sentencing hearing

  should be over by 9:30 a.m. on June 27, 2019, giving defense counsel ample time to travel to

  Bonita Springs, Florida for a conference that begins on June 28, 2019.

         DONE AND ORDERED in Miami, Florida, this 28th day of May, 2019.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
